Exhibit 10.38

VISA INC. 2007 EQUITY INCENTIVE COMPENSATION PLAN

Performance Share Award Agreement

This PERFORMANCE SHARE AWARD AGREEMENT (this “Agreement”), dated November 5,
2011 (the “Grant Date”), is by and between VISA INC. (the “Company”) and
<PARTC_NAME> (the “Participant”), pursuant to the Visa Inc. 2007 Equity
Incentive Compensation Plan (the “Plan”). Capitalized terms that are not defined
herein shall have the meanings given to such terms in the Plan.

WHEREAS, pursuant to the provisions of the Plan, the Committee has authorized
the grant to the Participant of Performance Shares in accordance with the terms
and conditions of this Agreement; and

WHEREAS, the Participant and the Company desire to enter into this Agreement to
evidence and confirm the grant of such Performance Shares on the terms and
conditions set forth herein.

NOW, THEREFORE, the Participant and the Company agree as follows:

1.      Grant of Performance Shares.    Pursuant to the provisions of the Plan
and this Agreement, the Company on the Grant Date has granted and hereby
evidences the grant to the Participant, subject to the terms and conditions set
forth herein and in the Plan, of an award of <OPTS_GRANTED> Performance Shares
(this “Award”).

2.      Payment of Earned and Vested Performance Shares.    Subject to the
provisions of this Section 2 and Sections 4 and 5 of the Agreement, the Payment
Value of each Performance Share covered by this Award that has been determined,
in writing, to be earned and vested pursuant to Sections 3, 4(b) or 5 shall be
paid or delivered to the Participant on a date that is as soon as
administratively practicable (but no later than 60 days) after the applicable
vesting date described in Sections 3(b), 4(b) or 5 on which such Performance
Share initially becomes vested. For purposes of this Agreement, “Payment Value”
means the Fair Market Value of a Share on the applicable vesting date. Payments
hereunder shall be made in Shares, unless the Committee, in its discretion,
determines to make such payments in cash or a combination of cash and Shares.
The foregoing to the contrary notwithstanding, if the Participant’s Separation
from Service occurs under any circumstances other than death, any such payment
due by reason of such Separation from Service shall be delayed for six months
from the date of the Participant’s Separation from Service if the Participant is
a “specified employee” (as such term is defined in Section 409A(a)(2)(B)(i) of
the Code) determined in accordance with the methodology established by the
Company as in effect on the date of such Separation from Service.

3.      Performance Criteria and Vesting Applicable to Performance Shares.

(a)      Performance Criteria.

   (i)      Performance Cycle.    The Performance Cycle for this Award shall end
on September 30, 2014.

 

Visa Confidential

     1   



--------------------------------------------------------------------------------

   (ii)      Performance Goals.    The Performance Goals for this Award are
(A) specified levels of the Company’s Earnings Per Share (EPS) over the course
of the Performance Cycle and (B) the total shareholder return of the Company
ranked against the total shareholder return of companies that are included in
the Standard & Poor’s 500 Index (“S&P 500 Index”) as of the end of the
applicable period used for purposes of calculating this goal, as described below
(“TSR Rank”). For this purpose, “Earnings Per Share” or “EPS” means the
Company’s fiscal year 2012 and 2013 and 2014 diluted earnings per share reported
in its annual report on Form 10-K for the applicable years. The Committee, in
its discretion, may determine to adjust the results by excluding some or all of
the effects of certain unusual items. “TSR Rank” means the aggregate total
shareholder return on Shares over the approximately three year period beginning
October 26, 2011 and ending on the day the Company’s earnings are announced
following the close of the Company’s 2014 fiscal year, ranked against the total
shareholder return over the same three year period for each of the companies
that comprise the S&P 500 Index. Total shareholder return will be calculated
using a beginning price equal to the trading volume weighted average price over
the period from October 6, 2011 to November 16, 2011, and an ending price equal
to the trading volume weighted average price over the period beginning 14
trading days before and ending 15 trading days after the date of the release of
the Company’s fiscal year 2014 earnings, and accounting for reinvestment of
dividends over this period; provided, however, that if the date of the release
of the Company’s fiscal year 2014 earnings is fewer than 15 trading days prior
to November 21, 2014, then the ending price will be equal to the average price
over the 30-trading day period ending on November 21, 2014. For purposes of this
provision, TSR will be calculated using the trading volume weighted average
share price for Visa Inc. and the simple average of the closing prices for the
S&P 500.

   (iii)      Percentage of Performance Shares Earned.    Following the end of
the Performance Cycle, the Committee will determine the extent to which
Performance Shares have become earned during the Performance Cycle according to
the product of the results of the following two schedules and accompanying
descriptions:

 

Performance Level

  

Earnings Per Share

  

Base Percentage of
Performance
Shares Earned

   Less than [        ]    0%

Threshold

   [        ]    50%

Target

   [        ]    100%

Maximum

   [        ] or more    200%

The foregoing schedule sets forth the specific EPS goals for the Company’s
fiscal year 2012. The Committee shall determine the applicable Threshold, Target
and Maximum EPS goals for the remaining two years of the Performance Cycle
(fiscal years 2013 and 2014) based on the Company’s annual operating plan for
the applicable year. If the Earnings Per Share for an applicable year of the
Performance Cycle falls between Threshold and Target, or between Target and
Maximum, then the percentage of Performance Shares earned shall be the sum of
the Base Percentage of Performance Shares Earned in the schedule above for the
lower such Performance Level plus the product of (i) the difference between the
Base Percentage of Performance Shares Earned in the schedule above for the
greater and lower such Performance Levels and (ii) a fraction, the numerator of
which is the amount by which the Earnings Per Share

 

Visa Confidential

     2   



--------------------------------------------------------------------------------

achieved exceeds the Earnings Per Share in the schedule above for the lower such
Performance Level and the denominator of which is the difference between
Earnings Per Share amounts in the schedule above for the greater and lower of
such Performance Levels. The Percentage of Performance Shares Earned with
respect to Earnings Per Share for the Performance Cycle shall be determined
based on the average Base Percentage of Performance Shares Earned over the three
years of the Performance Cycle and shall never exceed 200%.

 

Performance Level

  

TSR Rank

  

Adjustment
Multiplier

Threshold

   0 - 25%    75%

Target

   50%    100%

Maximum

   75% and above    125%

If the Performance Level for TSR Rank falls between Threshold and Target, or
between Target and Maximum, then the Adjustment Multiplier shall be the sum of
the Adjustment Multiplier in the schedule above for the lower such Performance
Level plus the product of (i) the difference between the Adjustment Multiplier
in the schedule above for the greater and lower such Performance Levels and
(ii) a fraction, the numerator of which is the amount by which the TSR Rank
achieved exceeds the TSR Rank in the schedule above for the lower such
Performance Level and the denominator of which is the difference between TSR
Ranks in the schedule above for the greater and lower of such Performance
Levels. The Adjustment Multiplier for the TSR Rank shall never exceed 125%. The
product of the Base Percentage Performance Shares Earned and the Adjustment
Multiplier shall be limited to a maximum of 200% and is then multiplied by the
grant amount to determine the number of Performance Shares earned.

   (iv)      Notification.    As soon as practicable following the end of the
Performance Cycle, the Participant shall be notified in writing of the number of
Performance Shares earned.

(b)      Vesting.    Subject to Sections 4 and 5 of this Agreement, all of the
Performance Shares that are earned pursuant to Section 3(a) shall become vested
on November 30, 2014.

(c)      Separate Payments.    For purposes of this Award and Agreement, each
amount to be paid hereunder shall be construed as a separate identified payment
for purposes of Section 409A of the Code.

4.       Separation from Service.

(a)      In General.    Except as otherwise provided in this Section 4 or in
Section 5 of this Agreement or in the Plan, all Performance Shares subject to
this Award that have not become vested pursuant to Section 3(b) prior to the
date of the Participant’s Separation from Service shall be immediately forfeited
upon such Separation from Service.

 

Visa Confidential

     3   



--------------------------------------------------------------------------------

(b)      This Section 4(b) applies only in the event that (I) a Change of
Control has not occurred prior to November 30, 2014, or (II) a Change of Control
has occurred prior to November 30, 2014, but the Participant’s Separation from
Service has not occurred within two years following the Change of Control:

   (i)      Separation from Service by Reason of Death, Disability, Without
Cause, Good Reason or Retirement Before the End of the Performance
Cycle:    Upon a Participant’s Separation from Service before the end of the
Performance Cycle (A) due to death or Disability (as defined below), (B) either
by the Company, a Subsidiary or an Affiliate without Cause (as defined below),
(C) by the Participant for Good Reason (as defined below) or (D) by the
Participant at or after the earlier of (1) attainment of normal retirement
eligibility under the generally applicable retirement plan of the Company, a
Subsidiary or an Affiliate under which the Participant is covered in his or her
home country; or (2) attainment of age sixty and five years of completed service
and six months of service from the date of grant (“Retirement”), then the
Participant shall be fully vested, as of November 30, 2014, in all of the
Performance Shares that would have been both earned pursuant to
Section 3(a)(iii), and vested pursuant to Section 3(b), had the Participant
remained in employment through November 30, 2014.

   (ii)      Separation from Service by Reason of Death, Disability, Without
Cause, Good Reason or Retirement After the End of the Performance Cycle:    Upon
a Participant’s Separation from Service after the end of the Performance Cycle
(A) due to death or Disability, (B) either by the Company, a Subsidiary or an
Affiliate without Cause, (C) by the Participant for Good Reason or (D) by the
Participant by reason of Retirement, then the Participant shall be fully vested,
as of the date of such Separation from Service, or if later, as of November 30,
2014, in all of his or her Performance Shares that had been earned pursuant to
Section 3(a)(iii) but had not yet vested under Section 3(b) as of the date of
such Separation from Service.

   (iii)      Separation from Service, Whether Before or After the End of the
Performance Cycle, by the Company for Cause or by the Participant Other than by
Reason of Death, Disability, Good Reason or Retirement:     Upon a Participant’s
Separation from Service, whether before or after the end of the Performance
Cycle, (A) by the Company for Cause, or (B) by the Participant other than by
reason of death, Disability, Good Reason or Retirement, then any and all of the
Performance Shares that have not vested as the date of such Separation from
Service shall be forfeited.

5.       Change of Control.

(a)      This Section 5(a) applies (I) only in the event that (A) a Change of
Control has occurred prior to November 30, 2014, and (B) the Participant’s
Separation from Service has occurred within two years following the Change of
Control, and (II) notwithstanding any provision in Sections 2, 3 or 4 of this
Agreement to the contrary:

   (i)      Separation from Service by Reason of Death, Disability, Without
Cause, Good Reason or Retirement Before the End of the Performance
Cycle:    Upon a Participant’s Separation from Service before the end of the
Performance Cycle (A) due to death or Disability, (B) either by the Company, a
Subsidiary or an Affiliate without Cause, (C) by the Participant for Good Reason
or (D) by the Participant by reason of Retirement, then, as of the date of such
Separation from Service, the Participant will become vested in that number of
Performance Shares subject to this Award that would have been earned under
Section 3(a)(iii),

 

Visa Confidential

     4   



--------------------------------------------------------------------------------

as of the end of the Performance Cycle, based on the deemed achievement of the
Target Performance Level (within the meaning of Section 3(a)(iii)).

   (ii)      Separation from Service by Reason of Death, Disability, without
Cause, Good Reason or Retirement After the End of the Performance Cycle:    Upon
a Participant’s Separation from Service after the end of the Performance Cycle
(A) due to death or Disability, (B) either by the Company, a Subsidiary or an
Affiliate without Cause, (C) by the Participant for Good Reason or (D) by the
Participant by reason of Retirement, then the Participant shall be fully vested,
as of such Separation from Service, or if later, as of November 30, 2014, in all
of his or her Performance Shares that have been earned pursuant to
Section 3(a)(iii) but have not yet vested under Section 3(b); provided, however,
that if the Change of Control had occurred prior to the end of the Performance
Cycle, then the Participant shall become vested, as of such Separation from
Service, or, if later, as of November 30, 2014, in the greater of (I) all of his
or her Performance Shares that have been earned pursuant to Section 3(a)(iii)
but have not yet vested under Section 3(b) as of the date of such Separation
from Service, and (II) that number of Performance Shares subject to this Award
that would have been earned as of the end of the Performance Cycle under
Section 3(a)(iii), based on the deemed achievement of the Target Performance
Level (within the meaning of Section 3(a)(iii)).

   (iii)      Separation from Service, Whether Before or After the End of the
Performance Cycle by the Company for Cause or by the Participant Other than by
Reason of Death, Disability, Good Reason or Retirement:    Upon a Participant’s
Separation from Service, whether before or after the end of the Performance
Cycle, (A) by the Company for Cause, or (B) by the Participant other than by
reason of death, Disability, Good Reason or Retirement, then any of the
Performance Shares that have not vested as the date of such Separation from
Service shall be forfeited.

(b)      For purposes of this Agreement, no Change of Control shall be deemed to
have occurred unless it constitutes a “change in the ownership or effective
control of the corporation, or in the ownership of a substantial portion of the
assets of the corporation” within the meaning of Section 409A of the Code.

(c)      For the avoidance of doubt, Section 14.1(b) of the Plan shall not apply
to the Performance Shares subject to this Agreement to the extent such provision
conflicts with this Section 5, but the applicable provisions of Article XIV of
the Plan shall otherwise apply to this Agreement.

6.      Restrictions on Transfer.    Performance Shares may not be sold,
assigned, hypothecated, pledged or otherwise transferred or encumbered in any
manner except (a) by will or the laws of descent and distribution or (b) as
otherwise permitted pursuant to the Plan.

7.      Dividend Equivalents.    Each Performance Share subject to this Award
shall entitle the Participant to Dividend Equivalents with respect to regular
cash dividends that would otherwise be paid on one Share during the period from
the date such Performance Share is earned in accordance with Section 3(a) to the
date such Performance Share is paid in accordance with Section 2 or forfeited in
accordance with Section 4 or 5. Any such Dividend Equivalent shall be paid to
the Participant at (or within thirty (30) days following) the time such related
dividends are paid to holders of Shares.

 

Visa Confidential

     5   



--------------------------------------------------------------------------------

8.      No Rights as a Shareholder Prior to Issuance of Shares.    Neither the
Participant nor any other person shall become the beneficial owner of any Shares
that may become payable with respect to the Performance Shares subject to this
Award, nor have any rights to dividends or other rights as a shareholder with
respect to any such Shares, until and after such Shares, if any, have been
actually issued in satisfaction of the Company’s obligations under this Award,
in the time and manner specified in Section 2, and such Shares are transferred
on the books and records of the Company or its agent in accordance with the
terms of the Plan and this Agreement.

9.      Taxes and Withholding.    The Company shall have the right to deduct
from all amounts otherwise payable to the Participant in cash in respect of
Performance Shares covered by this Award any amount of taxes of any kind
required by law to be withheld as may be necessary in the opinion of the Company
to satisfy tax withholding required under the laws of any country, state,
province, city or other jurisdiction. In the case of any payments in the form of
Shares of Performance Shares covered by this Award, at the Committee’s
discretion, the Participant shall be required to either pay to the Company in
cash the amount of any such taxes required to be withheld with respect to such
Shares or, in lieu thereof, the Company shall have the right to retain (or the
Participant may be offered the opportunity to elect to tender) the number of
Shares for which the Fair Market Value equals such amount required to be
withheld; provided, however, that the amount of any Shares so retained shall not
exceed the amount necessary to satisfy required Federal, state, local and
non-United States withholding obligations using the minimum statutory
withholding rates for Federal, state, local and/or non-U.S. tax purposes,
including payroll taxes, that are applicable to supplemental taxable income. To
the extent any such taxes are required by law to be withheld with respect to the
Performance Shares covered by this Award prior to the date such Performance
Shares are paid in accordance with Section 2, the Participant shall be required
to pay to the Company in cash the amount of such taxes promptly following
written notice thereof by the Company.

10.      No Right to Continued Employment.    Neither the Performance Shares
covered by this Award nor any terms contained in this Agreement shall confer
upon the Participant any rights or claims except in accordance with the express
provisions of the Plan and this Agreement, and shall not give the Participant
any express or implied right to be retained in the employment or service of the
Company or any Subsidiary or Affiliate for any period or in any particular
position or at any particular rate of compensation, nor restrict in any way the
right of the Company or any Subsidiary or Affiliate, which right is hereby
expressly reserved, to modify or terminate the Participant’s employment or
service at any time for any reason. The Participant acknowledges and agrees that
any right to vesting of this Award is earned only by continuing as an employee
of the Company or a Subsidiary or Affiliate at the will of the Company or such
Subsidiary or Affiliate, or satisfaction of any other applicable terms and
conditions contained in the Plan and this Agreement, and not through the act of
being hired or being granted this Award.

11.      The Plan.    By accepting any benefit under this Agreement, the
Participant and any person claiming under or through the Participant shall be
conclusively deemed to have indicated his or her acceptance and ratification of,
and consent to, all of the terms and conditions of the Plan and this Agreement
and any action taken under the Plan by the Board, the Committee or the Company,
in any case in accordance with the terms and conditions of the Plan. Subject to
Section 5(c) of this Agreement, in the event of any conflict between the
provisions of the Plan and this Agreement, the provisions of the Plan shall
control, and this

 

Visa Confidential

     6   



--------------------------------------------------------------------------------

Agreement shall be deemed to be modified accordingly. This Agreement is subject
to all the terms, provisions and conditions of the Plan, which are incorporated
herein by reference, and to such rules, policies and regulations as may from
time to time be adopted by the Committee. The Plan and the prospectus describing
the Plan can be found on the Company’s HR intranet. A paper copy of the Plan and
the prospectus shall be provided to the Participant upon the Participant’s
written request to the Company at 900 Metro Center Blvd., Foster City,
California 94404, Attention: Stock Plan Administrator.

12.      Certain Defined Terms.    For purposes of this Agreement, the following
terms shall have the meanings set forth below:

(a)      “Cause” shall have the meaning set forth in the Visa Inc. Executive
Severance Plan (the “Executive Severance Plan”); provided that, if at the Grant
Date, the Participant is party to an effective employment agreement with the
Company, a Subsidiary or an Affiliate, the definition of Cause set forth in such
agreement shall apply until the date on which such employment agreement expires.

(b)      “Disability” shall have the meaning set forth for such term in the
Company’s or its Affiliate’s long-term disability plan under which the
Participant is covered from time to time; provided, that, if at the Grant Date,
the Participant is party to an effective employment agreement with the Company,
a Subsidiary or an Affiliate, the definition of “Disability” (or such other term
of similar import as may be used, such as “Permanent Disability”) in such
agreement shall apply until the date on which such employment agreement expires.

(c)      “Good Reason” means: (i) a material reduction by the Company, a
Subsidiary or an Affiliate in the Participant’s rate of annual base salary from
that in effect as of the Grant Date, or, if a Change of Control has occurred
following the Grant Date, then immediately prior to the Change of Control;
(ii) a material reduction by the Company or a Subsidiary or an Affiliate in the
Participant’s annual target bonus opportunity from that in effect as of the
Grant Date or, if a Change of Control has occurred following the Grant Date,
then immediately prior to the Change of Control; or (iii) the Company, a
Subsidiary or an Affiliate requires the Participant to change the Participant’s
principal location of work to a location that is in excess of fifty (50) miles
from the location thereof as of the Grant Date, or, if a Change of Control has
occurred following the Grant Date, then immediately prior to the Change of
Control. Notwithstanding the foregoing, a Separation from Service of a
Participant for Good Reason shall not have occurred unless (i) the Participant
gives written notice to the Company, a Subsidiary or an Affiliate, as
applicable, of Separation from Service within thirty (30) days after the
Participant first becomes aware of the occurrence of the circumstances
constituting Good Reason, specifying in reasonable detail the circumstances
constituting Good Reason, and the Company, the Subsidiary or the Affiliate, as
the case may be, has failed within thirty (30) days after receipt of such notice
to cure the circumstances constituting Good Reason. The foregoing to the
contrary notwithstanding, if at any particular time the Participant is subject
to an effective employment agreement with the Company, a Subsidiary or an
Affiliate, then, in lieu of the foregoing definition, “Good Reason” shall at
that time have such meaning as may be specified in such employment agreement.

(d)      “Separation from Service” shall have the meaning ascribed to it under
Section 409A of the Code and the Treasury Regulations promulgated thereunder.

 

Visa Confidential

     7   



--------------------------------------------------------------------------------

13.      Compliance with Laws and Regulations.

(a)      The Performance Shares subject to this Award and the obligation of the
Company to deliver Shares or cash payments hereunder shall be subject in all
respects to (i) all applicable Federal and state laws, rules and regulations;
and (ii) any registration, qualification, approvals or other requirements
imposed by any government or regulatory agency or body which the Committee
shall, in its discretion, determine to be necessary or applicable. Moreover, the
Company shall not deliver any certificates for Shares to the Participant or any
other person pursuant to this Agreement if doing so would be contrary to
applicable law. If at any time the Company determines, in its discretion, that
the listing, registration or qualification of Shares upon any national
securities exchange or under any state or federal law, or the consent or
approval of any governmental regulatory body, is necessary or desirable, the
Company shall not be required to deliver any certificates for Shares to the
Participant or any other person pursuant to this Agreement unless and until such
listing, registration, qualification, consent or approval has been effected or
obtained, or otherwise provided for, free of any conditions not acceptable to
the Company.

(b)      It is intended that any Shares received pursuant to this Agreement
shall have been registered under the Securities Act. If the Participant is an
“affiliate” of the Company, as that term is defined in Rule 144 under the
Securities Act (“Rule 144”), the Participant may not sell the Shares received
except in compliance with Rule 144. Certificates representing Shares issued to
an “affiliate” of the Company may bear a legend setting forth such restrictions
on the disposition or transfer of the Shares as the Company deems appropriate to
comply with federal and state securities laws.

(c)      If at any time the Shares are not registered under the Securities Act,
and/or there is no current prospectus in effect under the Securities Act with
respect to the Shares, the Participant shall execute, prior to the delivery of
any Shares to the Participant by the Company pursuant to this Agreement, an
agreement (in such form as the Company may specify) in which the Participant
represents and warrants that the Participant is purchasing or acquiring the
Shares acquired under this Agreement for the Participant’s own account, for
investment only and not with a view to the resale or distribution thereof, and
represents and agrees that any subsequent offer for sale or distribution of any
kind of such Shares shall be made only pursuant to either (i) a registration
statement on an appropriate form under the Securities Act, which registration
statement has become effective and is current with regard to the Shares being
offered or sold; or (ii) a specific exemption from the registration requirements
of the Securities Act, but in claiming such exemption the Participant shall,
prior to any offer for sale of such Shares, obtain a prior favorable written
opinion, in form and substance satisfactory to the Company, from counsel for or
approved by the Company, as to the applicability of such exemption thereto.

14.      Notices.    All notices by the Participant or the Participant’s
successors or permitted assigns shall be addressed to the Company at 900 Metro
Center Blvd., Foster City, California 94404, Attention: Stock Plan
Administrator, or such other address as the Company may from time to time
specify. All notices to the Participant shall be addressed to the Participant at
the Participant’s address in the Company’s records.

15.      Other Plans.    The Participant acknowledges that any income derived
from this Award shall not affect the Participant’s participation in, or benefits
under, any other benefit plan or other contract or arrangement maintained by the
Company or any Subsidiary or Affiliate.

 

Visa Confidential

     8   



--------------------------------------------------------------------------------

16.      Acceptance or Rejection of this Award.    If you do not want to accept
this Award, please complete the on-line form (“Accept or Reject Your Grant”) as
promptly as possible, but, in any case, within thirty (30) days after the Grant
Date, to reject this Award. You can access this on-line form through your
account at eac.Schwab.com. If you do not reject this Award within thirty
(30) days after the Grant Date, you will have accepted this Award and agreed to
the terms and conditions set forth in this Agreement and the terms and
conditions of the Plan.

17.      Clawback Policy.    Notwithstanding any other provision of this
Agreement to the contrary, any cash incentive compensation received by the
Participant, Performance Shares granted and/or Shares issued hereunder, and/or
any amount received with respect to any sale of any such Shares, shall be
subject to potential cancellation, recoupment, rescission, payback or other
action in accordance with the terms of the Company’s Clawback Policy, as it may
be amended from time to time (the “Policy”). The Participant agrees and consents
to the Company’s application. implementation and enforcement of (i) the Policy
or any similar policy established by the Company that may apply to the
Participant and (ii) any provision of applicable law relating to cancellation,
rescission, payback or recoupment of compensation, and expressly agrees that the
Company may take such actions as are necessary to effectuate the Policy, any
similar policy (as applicable to the Participant) or applicable law without
further consent or action being required by the Participant. To the extent that
the terms of this Agreement and the Policy or any similar policy conflict, then
the terms of such policy shall prevail.

 

Visa Confidential

     9   